445 F.2d 298
UNITED STATES of America, Plaintiff-Appellee,v.Dwight DANIEL, Defendant-Appellant.
No. 71-1326 Summary Calendar.*
United States Court of Appeals, Fifth Circuit.
July 9, 1971.

Appeal from the United States District Court for the Northern District of Alabama; Clarence W. Allgood, District Judge.
Roger R. Auman, Trenton, Ga. (court-appointed), for defendant-appellant.
Wayman G. Sherrer, U. S. Atty., Albert C. Bowen, Jr., Asst. U. S. Atty., Birmingham, Ala., for plaintiff-appellee.
Before GEWIN, GOLDBERG and DYER, Circuit Judges.
PER CURIAM:

Judgment affirmed. See Local Rule 21.1


Notes:


*
 Rule 18, 5th Cir. See Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 431 F.2d 409, Part I (5th Cir. 1970)


1
 See NLRB v. Amalgamated Clothing Workers of America, 430 F.2d 966 (5th Cir. 1970)